Citation Nr: 0815550	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  04-27 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 60 percent for a 
bronchial asthma disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to April 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to a disability rating 
in excess of 60 percent for a bronchial asthma disability.  

In March 2007 the Board remanded the veteran's claim for 
further development.  Specifically, the Appeals Management 
Center (AMC) was asked to send a letter to the veteran's 
private physician asking him to name the steroids the veteran 
uses, the frequency with which they are used, the dosage, and 
in what form they are used (i.e. whether they are systemic in 
nature).  In April 2007 the AMC sent such a letter, but no 
reply was received. 


FINDING OF FACT

The veteran's bronchial asthma is not shown to be productive 
of a Forced Expiratory Volume in one second (FEV-1) less than 
40 percent predicted; or the ratio of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent; or more than one 
attack per week with episodes of respiratory failure; or 
required daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
the service-connected bronchial asthma disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 
(DC) 6602 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2003.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claim.  

Although the letters discussed above did not specifically 
list the criteria for receiving a higher rating for bronchial 
asthma, pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the veteran has nonetheless been notified pursuant to 
Vazquez-Flores v. Peake.  A June 2004 statement of the case 
(SOC) listed the specific criteria for a higher rating under 
38 C.F.R. 4.97, DC 6602, which is the rating code under which 
the veteran's bronchial asthma disability is rated.  The 
claim was subsequently readjudicated in August 2004 and 
December 2007 supplemental statements of the case (SSOC).  
Furthermore, the veteran and his representative have 
demonstrated actual knowledge of the evidence necessary to 
substantiate an increased rating claim for the disability, 
including that in determining a disability rating the RO 
considers evidence of the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
of the condition and symptoms on employment.  In his 
representative's March 2008 written statement in support of 
the veteran's claim, the specific rating criteria for an 
increased rating under DC 6602 are listed and the 
representative sets forth the reasons for the veteran's 
contention that an increased rating is appropriate.  
Likewise, in a June 2004 statement, the veteran notes the 
severity and duration of his symptoms and the effect of his 
disability on his employment.  Furthermore, the veteran has 
submitted evidence of the nature and symptoms of his 
disability.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, the notice requirements of Vazquez-Flores v. Peake have 
been met.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran a medical 
examination to asses the severity of the disability.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

The veteran seeks an increased rating for his bronchial 
asthma disability.  He has noted that his asthma disability 
has worsened, that his hospitalizations have been more 
frequent, and that he uses steroids, inhalers, and a portable 
power Nebulizer to treat his asthma on a daily basis. 

The RO originally granted service connection for chronic 
bronchial asthma in March 1977, assigning a 10 percent rating 
with an effective date of April 3, 1976.  This rating was 
increased in a March 1998 rating decision to 60 percent.  The 
60 percent evaluation was continued in the February 2004 
rating decision presently on appeal.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 6602 provides for a maximum 100 percent 
rating where bronchial asthma is exhibited by a FEV-1 less 
than 40 percent predicted; or FEV-1/FVC less than 40 percent; 
or more than one attack per week with episodes of respiratory 
failure; or required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, DC 6602.  

Diagnostic Code 6602 provides for a 60 percent rating where 
bronchial asthma is exhibited by a FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40-55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  38 
C.F.R. § 4.97, DC 6602.  

Private hospital records dated in 1999, 2001, 2002, and 2003, 
indicate infrequent hospital treatment for bronchial asthma.  

Private medical treatment records from the veteran's 
physician dated from July 2001 to May 2004, note regular 
treatment for symptoms associated with asthma.

VA treatment records dated in January 2002 note that the 
veteran then took Albuterol, Fexofenadine, Fluticasone, 
Lansoprazole, Montelukast, Paroxetine, Simvastatin, 
Theophylline, and Trazodone.  The January 2002 record does 
not indicate what conditions these medications were used to 
treat or what type of medications they are.  The treating 
clinician noted that, based on a pulmonary function test, 
there has been a 450 cc loss in the post-bronchodilator FEV-
1, which is consistent with worsening obstructive lung 
disease.  An assessment of asthma was given, and the drugs 
Allegra, theophylline, and Montelukast were noted, although 
it is not clear whether these drugs were prescribed to the 
veteran.

A private medical opinion from the veteran's physician dated 
in December 2003 notes that the veteran has almost monthly 
evaluations and frequent hospitalizations for his bronchial 
asthma requiring intravenous steroids, antibiotics, and 
Albuterol by power nebulizer.

A VA respiratory examination was conducted in January 2004.  
The veteran reported that he had five hospitalizations in 
2001, one in 2002, and three in 2003, due to his asthma, and 
that he has missed a lot of work due to his condition.  
Likewise, the veteran reported using Advair and Uniphyl.  The 
examiner reported that the veteran's treatment includes, 
Advair, Singulair 10 mg once a day, flunisolude three 
milliliters in nebulizer every eight hours, and albuterol 90 
mc two puffs three times a day for shortness of breath.  A VA 
pulmonary function test noted a FEV-1 of 78, a FVC of 79, and 
a FEV1/FVC of 78.  Mild obstructive ventilatory impairment 
and mild air trapping were noted.  When compared to testing 
completed in January 2002, the examiner noted that there was 
no significant change in pulmonary function.  A diagnosis of 
bronchial asthma was given. 

A private medical opinion from the same physician noted above 
dated in May 2004, states that the veteran has severe chronic 
bronchial asthma, with frequent exacerbations that require 
acute and aggressive management.  The veteran needed to use 
his power nebulizer or his medication pumps at least twice to 
three times daily, and uses steroids, Singulair and Theodur 
on a daily basis.  

In its March 2007 Remand, the Board directed the AMC to send 
a letter to the veteran's private physician asking him to 
clarify his May 2004 letter.  Specifically it was asked of 
the physician to name the steroids the veteran uses, the 
frequency with which they are used, the dosage, and in what 
form they are used (i.e. whether they are systemic in 
nature).  In April 2007 the AMC accomplished this, however 
there has been no response from the veteran's physician or 
the veteran regarding the information requested in the 
Board's March 2007 Remand.

The United States Court of Appeals for Veterans Claims has 
held that the duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Neither the 
veteran, his physician or his representative has provided the 
information the Board requested in its May 2007 Remand, which 
information would have shed light on his claim, and the Board 
must therefore decide the veteran's claim on the evidence of 
record.

The medical evidence does not demonstrate findings of 
bronchial asthma that are exhibited by a FEV-1 less than 40 
percent predicted, or; FEV-1/FVC less than 40 percent.  The 
January 2004 VA examination found that the veteran's FEV-1 
was 78 percent, his FVC was 79 percent, and his FEV1/FVC 
ratio was 78.  See 38 C.F.R. § 4.97, DC 6202.  

Likewise, although there is evidence that indicates medical 
treatment for asthma between 1999 and 2004, there is no 
medical evidence of record that demonstrates that there is 
more than one bronchial asthma attack per week, with episodes 
of respiratory failure.  See 38 C.F.R. § 4.97, DC 6202.  

Finally, although there is some evidence that indicates use 
of steroid treatment for bronchial asthma, notably the 
December 2003 and May 2004 private medical opinions, there is 
no medical evidence of record that demonstrates that the 
veteran uses systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications on a daily 
basis.  See 38 C.F.R. § 4.97, DC 6202.  

In numerous documents of record the veteran states that the 
severity of the his disability merits a higher rating.  
Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise, such as the extent 
of his bronchial asthma disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
medical evidence of record, which shows that the criteria for 
a disability rating higher than 60 percent have not been met.  
Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.97, DC 6202.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for 
bronchial asthma is not warranted.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The Board has considered whether the veteran's bronchial 
disability picture warrants a compensable rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate ... [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The rating schedule, however, is meant to 
compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321.  In 
this case, the veteran has presented evidence from his 
employer dated in December 2003 which notes that his asthma 
condition has lead to frequent absences from work.  Likewise, 
the veteran has submitted hospital treatment records dated 
from 1999 to 2003, which notes treatment for bronchial 
asthma.  Finally, the veteran has submitted a May 2004 
medical opinion which notes that his bronchial condition does 
not allow him to do his job correctly, and a December 2003 
medical opinion, which notes frequent hospitalizations due to 
his bronchial asthma.  This evidence is, at best, vague and 
certainly does not provide the specificity required to 
warrant a conclusion that the veteran's disability picture is 
so unusual or exceptional in nature as to warrant a referral 
of his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations for the 
disability at issue.  Moreover, the veteran has maintained 
the same job for over twenty years and the evidence does not 
indicate that his hospital visits from 1999 to the present 
could reasonably be characterized as frequent periods of 
hospitalization.  38 C.F.R. § 3.321 (b)(1); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 60 percent for a 
bronchial asthma disability is denied.






____________________________________________
RONALD W. SCHOLZ	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


